Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 1 of 22 PageID 2649




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

    UNITED STATES OF AMERICA,                             )
                                                          )
                            Plaintiff,                    )
                                                          )
             v.                                           ) Case No. 8:17-cv-826-T26AEP
                                                          )
    SAID RUM,                                             )
                                                          )
                    Defendant.                            )

                           UNITED STATES’ RESPONSE
          TO DEFENDANT’S OBJECTIONS TO REPORT AND RECOMMENDATION

             The Magistrate Judge correctly recommended, in his Report and Recommendation of

    August 2, 2019 (Doc. 71) that the United States’ motion for summary judgment should be

    granted and that Defendant Said Rum’s motion for summary judgment should be denied.

    Mr. Rum’s objections to the Report and Recommendation fail to undermine the validity of

    the Magistrate Judge’s conclusions. Judgment should be entered on behalf of the United

    States and against Mr. Rum, as the Magistrate Judge recommends.

                                            DISCUSSION

             As the Magistrate Judge correctly found, the undisputed record establishes that

    Mr. Rum willfully failed to report his account at UBS AG in Switzerland for 2007, and that a

    penalty in the amount of 50 percent of the account balance was properly assessed against

    him. As to the willfulness determination, Mr. Rum incorrectly argues (in Objections IV and

    IX)1 that a criminal standard of willfulness should have been applied to his civil case. That


    1
        Mr. Rum raises nine objections to the Report and Recommendation.
                                                   1
                                                                                               17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 2 of 22 PageID 2650




    argument contravenes well-established authority that “willfulness” entails a different

    standard in a civil context. The Magistrate Judge appropriately rejected Mr. Rum’s argument

    and applied the correct civil standard in finding that Mr. Rum acted, at the least, with

    reckless disregard and willful indifference of his legal obligation to report his foreign bank

    account.

           As to the IRS’s determination of the amount of the penalty assessed against Mr. Rum,

    the Magistrate Judge correctly found that the IRS neither abused its broad discretion nor

    acted arbitrarily and capriciously in setting the penalty amount. While the bulk of Mr. Rum’s

    objections are to the Magistrate Judge’s findings upholding the amount of the penalty, none

    of those arguments undermine the Magistrate Judge’s conclusions. Mr. Rum’s arguments

    notwithstanding, the Magistrate Judge correctly: (A) found that the amount of the penalty

    was not limited by a superseded regulation (Objection II); (B) applied the correct standard of

    review (Objection III); (C) limited his review to the existing administrative record

    (Objections I, V, VI and VII); (D) found that the IRS gave sufficient notice and a reasoned

    explanation for its decision (Objection VIII); and (E) did not make inappropriate findings as

    to Mr. Rum’s credibility (Objection IX).

    I.     The Magistrate Judge correctly determined that Mr. Rum willfully failed to report his
           foreign account.

           In Objection IV, Mr. Rum incorrectly argues that a finding of willfulness requires

    “proof of a disregard of known legal duty.” (Doc. 72 at 7.) His reliance on Ratzlaf v. United

    States, 510 U.S. 135 (1994), for that proposition is inapposite because Ratzlaf involved the

    alleged violation of a criminal statute. The monetary penalty at issue in Mr. Rum’s case is a

                                                    2
                                                                                               17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 3 of 22 PageID 2651




    civil penalty, and the Magistrate Judge correctly determined that willfulness in that context

    “is generally taken [ ] to cover not only knowing violation of a standard, but reckless ones as

    well.” (Doc. 71 at 16 (quoting Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007)).)

    Specifically in the context of FBAR penalties, courts have uniformly applied the prevailing

    civil standard for willfulness, finding that willfulness “may be proven ‘through inference

    from conduct meant to conceal or mislead sources of income or other financial information,’

    and it ‘can be inferred from a conscious effort to avoid learning about reporting

    requirements.’” United States v. Williams, 489 Fed. App’x 655, 658 (4th Cir. 2012) (quoting

    United States v. Sturman, 951 F.2d 1466, 1476 (6th Cir. 1991)). As the Magistrate Judge

    noted (Doc. 71 at 16), “every federal court to have considered the issue has found the correct

    standard to be the one used in other civil contexts.” Bedrosian v. United States, No. 2:15-cv-

    5853, 2017 WL 4946433 at *3 (E.D. Pa. 2017). Mr. Rum gives no compelling reason to

    deviate from the well-settled principle that “willfulness” in the civil context means something

    different than it does in a criminal context.

           For that reason, Mr. Rum also is incorrect when he argues as part of his Objection IX

    that the record “lacks evidence showing that Rum knew he had to file the FBAR report.”

    (Doc. 72 at 20.) Under the appropriate civil standard, the United States need not show that

    Mr. Rum subjectively knew of the FBAR reporting requirement. Reckless disregard of a

    statutory duty is determined using an objective standard that evaluates whether an action

    entails “an unjustifiably high risk of harm that is either known or so obvious that it should be

    known.” Bedrosian, 2017 WL 4946433, at *4 (quoting Safeco Ins. Co., 551 U.S. at 68). The

    relevant inquiry is whether the failure to disclose the information was purposeful instead of
                                                    3
                                                                                             17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 4 of 22 PageID 2652




    inadvertent, not whether the taxpayer subjectively believed he was not required to file an

    FBAR. See Lefcourt v. United States, 125 F.3d 79, 83 (2d Cir. 1997) (finding that after it is

    established that a failure to disclose information was done purposefully, whether the filer

    believed he was legally justified in withholding the information is irrelevant); United States

    v. McBride, 908 F. Supp. 2d 1186, 1210 (D. Utah 2012) (finding that if subjective intent were

    required, every person would be able to escape liability by avoiding learning of the FBAR

    reporting requirements).

           The Magistrate Judge pointed to numerous undisputed facts showing that Mr. Rum, at

    a minimum, acted with reckless disregard of his FBAR obligation and, thus, willfully failed

    to report his foreign bank account. To start, the Magistrate Judge found that a “taxpayer’s

    failure to review their tax returns for accuracy despite repeatedly signing them, along with

    ‘falsely representing under penalty of perjury’ that they do not have a foreign bank account

    (by answering ‘no’ to question 7(a) on Line 7a of Schedule B of a 1040 tax return) in and of

    itself supports a finding of ‘reckless disregard’ to report under the FBAR.” (Doc. 71 at 17

    (emphasis removed) (quoting Kimble v. United States, 141 Fed. Cl. 373, 376 (2018)).) As

    the Magistrate Judge accurately described, the undisputed facts showed that Mr. Rum fit that

    circumstance. (Doc. 71 at 18-19.) But the Magistrate Judge did not stop there. He identified

    a variety of additional undisputed facts that lead to the inescapable conclusion that “Rum

    meant to conceal his foreign accounts and avoid learning about the FBAR filing

    requirement,” such as: (1) “Rum admitted that the only reason for opening the UBS account

    was to conceal the money from potential judgment creditors;” (2) “Rum also owned a

    ‘numbered’ rather than a ‘name account’ and elected to have his UBS mail withheld abroad;”
                                                   4
                                                                                             17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 5 of 22 PageID 2653




    (3) “UBS sent bank statements to Rum for numerous years explicitly noting that those

    statements could assist Rum in preparing his US tax returns, and that they do not satisfy

    government reporting requirements in and of themselves;” and (4) “Rum also admitted that

    he disclosed the UBS account on his mortgage application to assist him financially,” even

    though he did not report it on his tax returns or FBARs. (Doc. 71 at 19.) Later, the

    Magistrate Judge pointed to other facts supporting this determination, including: (1) “while

    UBS advised Rum of the QI deemed sales, and the record reflects that Rum understood his

    obligations once briefed, Rum failed to provide a W-9 form, effectively concealing his funds

    from his offshore account from the IRS;” (2) in 2004, Rum signed a document in Switzerland

    titled “Supplement for New Account US Status” that acknowledged he was liable for U.S.

    taxes; and (3) despite Mr. Rum’s claim that he thought the money did not have to be reported

    until it was brought back to the United States, he did not report the income earned offshore

    when it was repatriated in 2009. (Doc. 71 at 25-26.) The Magistrate Judge correctly

    concluded from all those objective factors – none of which Mr. Rum disputes – that Mr. Rum

    willfully failed to report his foreign bank account and thus was liable for an FBAR penalty.

    II.    The Magistrate Judge correctly determined that the IRS did not abuse its discretion in
           assessing the maximum penalty for a willful violation of the FBAR reporting
           requirement.

           A.      The Magistrate Judge correctly found that the amount of the penalty was not
                   limited by a superseded regulation.

           As described in great detail in the Report and Recommendation, the maximum

    penalty for a willful FBAR violation described in 31 C.F.R. § 1010.820(g)(2) is inconsistent

    with the higher maximum penalty that Congress established when it amended 31 U.S.C.

                                                  5
                                                                                           17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 6 of 22 PageID 2654




    § 5321 in 2004; as a result, the Magistrate Judge correctly concluded that the amended statute

    superseded the penalty limits in the older regulation. (Doc. 71 at 10-15.) This is in line with

    the vast majority of the courts that have considered the issue and the better reasoned

    decisions. See United States v. Schoenfeld, No. 3:16-CV-1248-J-34PDB, 2019 WL 2603341,

    at *4 (M.D. Fla. June 25, 2019); United States v. Garrity, No. 3:15-CV-243(MPS), 2019 WL

    1004584, at *2 (D. Conn. Feb. 28, 2019); Norman v. United States, 138 Fed. Cl. 189, 196

    (2018); Kimble v. United States, 141 Fed. Cl. 373, 388 (2018); United States v. Horowitz,

    361 F. Supp. 3d 511, 515–16 (D. Md. 2019); United States v. Park, 389 F. Supp. 3d 561,

    571-74 (N.D. Ill. 2019). Indeed, “every court to have considered this issue since Wahdan

    and Colliot [the cases cited by Mr. Rum] has concluded that the statute and the regulation

    conflict, the statute controls, and, as such, the IRS is not bound by the limit in the

    regulation.” Schoenfeld, 2019 WL 2603341, at *4.

           In Objection II, Mr. Rum wrongly argues that post-2004 reiterations of the old

    regulation nonetheless should limit the maximum penalty to the lower amount described in

    31 C.F.R. § 1010.820(g)(2). (Doc. 72 at 4.) First, an agency may not set a lower penalty

    amount by regulation when Congress has mandated a higher maximum penalty by statute, as

    the Magistrate Judge correctly found. (Doc. 71 at 13-14.) The statute does more than

    “merely provide[] FinCEN with the discretion to impose a higher, maximum penalty than

    previously possible,” as Mr. Rum suggests. (Doc. 72 at 5.) As the Magistrate Judge found,

    Congress has mandated that the potential maximum penalty shall be increased to the levels

    described in the amended statute, and the agency has no discretion to set any different



                                                    6
                                                                                              17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 7 of 22 PageID 2655




    amount to serve as the maximum that is available to be applied in all cases. (Doc. 71

    at 13-14.)

               In addition, Mr. Rum’s argument rests on the faulty premise that Treasury ever

    intended to set a potential maximum penalty that was less than the maximum amount set by

    statute. As the United States described in its opposition to Mr. Rum’s motion for summary

    judgment, the regulation at issue merely tracked the maximum penalty rules in the statute, as

    the statute existed before it was amended in 2004. (Doc. 55 at 5.) In enacting the regulation,

    the Secretary did not express any intent to limit its discretion to assess penalties for willful

    FBAR violations. As described in the regulation’s preamble, the regulation’s sole purpose

    was to “reflect” the “civil penalties for violations” of the statute “after October 1986,” and

    accordingly, it tracked but did not alter the rules for calculating the maximum penalty in the

    statute, as the statute then existed. 52 FR 11436, 11440 (Apr. 8, 1987) (“Discussion of

    Comments,” No. (20)). The Treasury did not, in any way, implement a regulatory

    requirement that—independently of the statute—would limit the Secretary’s discretion to

    assert the maximum penalty authorized by the statute. Indeed, in declining to establish a safe

    harbor that some commenters requested, the Secretary made clear his intent “to enforce the

    Bank Secrecy Act . . . to the fullest extent possible,” id., which belies the suggestion that

    Treasury was trying to limit the broad discretion that Congress had granted it under the

    statute.

               And ministerial reiterations of the regulation after 2004 likewise did not express any

    intent to limit the Secretary’s full range of discretion under the amended statute. Although

    Mr. Rum is less than clear, it appears that he points to the renumbering of the original
                                                      7
                                                                                                17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 8 of 22 PageID 2656




    regulation and indexing the $100,000 penalty amount to inflation in support of his argument.

    (See Doc. 72 at 4.) Those ministerial tasks cannot be an exercise of the Secretary’s discretion

    to limit the maximum penalty. The Secretary cannot sub silentio “ratify” the obsolete

    regulation in order to take a new position without providing a new rationale through notice-

    and-comment. F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009) (“An

    agency may not, for example, depart from a prior policy sub silentio” without violating the

    Administrative Procedure Act). But even as a factual matter, these ministerial tasks do not

    carry the weight that Mr. Rum tries to give them.

           With respect to the renumbering task, in 2010, the Treasury reorganized its

    regulations regarding the Bank Secrecy Act, and in that process, it renumbered the obsolete

    regulation from 31 C.F.R. § 103.57 to 31 C.F.R. § 1010.820. See Final Rule, 75 FR 65806

    (Oct. 26, 2010). The republication of the regulation with a new number was not an exercise

    of the Secretary’s rulemaking authority to limit the willful FBAR penalty to an amount less

    than the maximum established by Congress. Rather, the Treasury was merely “renumbering

    . . . the BSA regulations in a manner that ma[de] it easier to find regulatory requirements than

    under the numbering system [previously] used in the [prior] regulations.” Id. at 65806.

    Because the renumbering was ministerial, rather than substantive, the Treasury rejected “all

    comments . . . that requested a substantive change, or would result in a substantive change,”

    as “outside the scope of th[e] rulemaking.” Id. at 65807. Thus, Treasury declined to repeal

    portions of the regulations that “appear[ed] . . . obsolete,” including “certain portions of the

    previous 31 C.F.R. § 103.57.” Id. For that reason, the republication of the regulation did not

    change its validity or effectiveness.
                                                    8
                                                                                               17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 9 of 22 PageID 2657




           Notably, six months before the Treasury renumbered 31 C.F.R. § 103.57 to 31 C.F.R.

    § 1010.820, it had proposed changes to certain Bank Secrecy Act regulations that “would

    require changes to the instructions to the FBAR.” Notice of Proposed Rulemaking, 75 FR

    8844, 8849 (Feb. 26, 2010). The proposed draft instructions stated:

           A person who willfully fails to report an account or account identifying
           information may be subject to a civil monetary penalty equal to the greater of
           $100,000 or 50 percent of the balance in the account at the time of the
           violation. See 31 U.S.C. § 5321(a)(5).

    Id. at 8854. The proposed draft instructions make clear the Treasury’s view—before it

    reorganized the regulations—that § 5321(a)(5) of the statute (and not 31 C.F.R. § 103.57)

    governed the maximum penalty for a willful FBAR violation. Even earlier, in July of 2008,

    the IRS had also acknowledged in the Internal Revenue Manual that “the regulations at

    31 C.F.R. § 103.57 ha[d] not been revised to reflect the change in the willfulness penalty

    ceiling,” but it nevertheless stated that “the statute is self-executing and the new penalty

    ceilings apply.” I.R.M. § 4.26.16.4.5.1 (07-01-2008), available at 2008 WL 5900930. Thus,

    both Treasury and the IRS consistently applied the penalty ceilings under the statute to

    willful FBAR violations, even though those ceilings were higher than those in the obsolete

    regulation. The outdated regulation became obsolete when Congress amended the statute in

    2004, and the Secretary did nothing thereafter to re-adopt it.

           Turning to the regulation indexing $100,000 to inflation, found at 31 C.F.R.

    § 1010.821(b), it only provides inflation calculations for penalties that are subject to

    adjustment under the Federal Civil Penalties Inflation Adjustment Act (“FCPIA”) (as further

    amended by the Federal Civil Penalties Inflation Adjustment Act Improvement Acts of 2015
                                                    9
                                                                                               17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 10 of 22 PageID 2658




    (“the “2015 Act”), which is codified as a note under 28 U.S.C. 2461; the interim final rule

    promulgating § 1010.821(b) clarifies that the FCPIA does not apply to certain Bank Secrecy

    Act penalties that “lack a stated dollars amount and are instead written solely as functions of

    violations.” 81 FR 42503-01. Under the FCPIA, “‘civil monetary penalty’ means any

    penalty, fine, or other sanction that—(A)(i) is for a specific monetary amount as provided by

    Federal law; or (ii) has a maximum amount provided for by Federal law….” 28 U.S.C.

    § 2461, note. In a memorandum from the OMB dated February 24, 2016, entitled

    “Implementation of the Federal Civil Penalties Inflation Adjustment Act Improvements Act

    of 2015,” the OMB advised agencies that:

           the adjustment [required by the FCPIA] will apply only to penalties with a
           dollar amount, and will not apply to penalties written as functions of
           violations. … In the case of a penalty with only some dollar amounts, e.g.,
           ‘the penalty shall be the maximum of either twice the value of the transaction
           or $250,000,’ only the dollar figure, in this case $250,000, will be subject to
           adjustment.

    See OMB, Mem. for the Heads of Executive Depts. and Agencies (Feb. 24, 2016), available

    at https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/memoranda/2016/m-16-

    06.pdf. Accordingly, the FCPIA does not require what should be an obvious proposition: the

    Secretary cannot identify an inflation amount for a maximum penalty based on “50-percent

    of the account balance” because it is a moving target—a “function of the violation.”

    Therefore, the Secretary was not setting a lower penalty maximum in implementing

    § 1010.821(b).

           To be clear, the Treasury has never imposed a discretionary cap on the penalty

    maximum. But even if it did, it could not maintain the old penalty maximum after
                                                   10
                                                                                             17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 11 of 22 PageID 2659




    Congress’s 2004 amendments to § 5321. As the Supreme Court stated: “Agencies may play

    the sorcerer’s apprentice but not the sorcerer himself.” Alexander v. Sandoval, 532 U.S. 275,

    291 (2001). Mr. Rum’s arguments attempt to cast Treasury as the sorcerer independently

    setting the maximum FBAR penalty, a role that it has never assumed and never could assume

    in contravention of Congress’s mandate.

           B.      The Magistrate Judge applied the correct standard of review.

           The Magistrate Judge correctly applied the arbitrary and capricious standard in

    reviewing the amount of the FBAR penalty that the IRS exercised its discretion to impose.

    In Objection III, Mr. Rum wrongfully argues that the IRS’s fact-finding procedures were

    deficient and, as result, that he is entitled to de novo review of the amount of his FBAR

    penalty. (Doc. 72 at 5-7.) Mr. Rum does not specify how he believes that Revenue Agent

    Kerkado failed to “fully develop” the issue of the amount of the penalty. (See Doc. 72 at 6.)

    His argument appears to be that Revenue Agent Kerkado alone should have had unfettered

    discretion to set a penalty amount and that she should not have recommended a willful

    penalty after initially recommending a non-willful penalty. (See Doc. 72 at 7.) But, as the

    Magistrate Judge correctly concluded, nothing was wrong with Agent Kerkado’s decision,

    along with consultation from her manager, to pursue a willful penalty after IRS counsel

    pointed out factors that would support the imposition of a willful penalty. (Doc. 71

    at 28-30.) As the Magistrate Judge found, the administrative record provided ample support

    for the IRS’s decision to impose a willful penalty at the maximum level. (Doc. 71 at 30-31.)

           Mr. Rum also is wrong when he argues that the IRS’s fact-finding procedures did not

    give him a “meaningful opportunity . . . to rebut the agency’s findings.” (Doc. 72 at 6.) As
                                                  11
                                                                                             17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 12 of 22 PageID 2660




    the Magistrate Judge correctly found, “Rum was provided with a Form 886-a Explanation of

    Items that set forth, in great detail, the basis for why the IRS ultimately proposed a willful

    penalty against Rum.” (Doc. 71 at 31.) The Form 886-a, along with its accompanying

    Letter 3709, “noted that the IRS was proposing a penalty for knowingly and willfully failing

    to file the FBAR, what options he had after this proposal, and a detailed memorandum setting

    forth the reasoning of the IRS in reaching this decision.” (Doc. 71 at 34 (emphasis in

    original).)

            If Mr. Rum had wished to raise the Internal Revenue Manual’s mitigation factors in

    arguing against the imposition of the maximum penalty for a willful violation, he could have

    done so at any time. As Mr. Rum repeatedly notes, the mitigation guidelines are part of the

    publicly available Internal Revenue Manual. Nothing prevented him from raising a viable

    argument under the publicly available guidelines during the IRS administrative proceedings,

    including the administrative appeals process in which Mr. Rum participated. Instead, and as

    the Magistrate Judge correctly noted, Mr. Rum chose to limit his argument as to the amount

    of the penalty by simply seeking the “discretionary Assessment whereby the Penalty cannot

    exceed $10,000,” which was the maximum that could be imposed for a non-willful violation.

    (Doc. 71 at 9 (quoting Doc. 58, Ex. 27).) In other words, Mr. Rum limited his challenge at

    the administrative level to a claim that his failure to report his foreign bank account was not

    willful. Indeed, because Mr. Rum never challenged the IRS’s computation of the amount of

    the FBAR penalty during the examination or on administrative appeal, he waived his right to

    judicial review of that issue, as the United States argued in its opposition to Mr. Rum’s

    motion for summary judgment. (See Doc. 55 at 14 17). Although the Magistrate Judge did
                                                   12
                                                                                              17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 13 of 22 PageID 2661




    not address the United States’s waiver argument, it remains a valid reason to reject Mr.

    Rum’s contention that the IRS abused its discretion in failing to provide him with an

    explanation as to why the willful penalty was not imposed in an amount less than 50 percent

    of the account balance.

           At a minimum, though, Mr. Rum identifies no circumstances that entitle him to de

    novo review of the amount of the FBAR penalty. The Magistrate Judge appropriately

    applied the abuse of discretion/arbitrary and capricious standard in upholding the IRS’s

    decision to impose the maximum penalty for a willful violation.

           C.      The Magistrate Judge correctly limited his review to the existing
                   administrative record.

           Mr. Rum incorrectly argues that the Court should look beyond the administrative

    record and consider subsequent events in Tax Court in determining whether the IRS abused

    its discretion in imposing the maximum penalty amount. Although Mr. Rum raises a variety

    of arguments (found in Objections I, V,VI and VII) as to that point, none of them are

    availing. Mr. Rum is not only wrong when he argues that the extra-record events in Tax

    Court should be considered in the first place, but he also is wrong when he argues that the

    events in Tax Court compel a different conclusion than the one the IRS reached.

           As an initial matter, the Magistrate Judge correctly observed that “a court shall only

    review the record before it to ensure that the agency engaged in reasoned decision-making.”

    (Doc. 71 at 20.) The Magistrate Judge also was correct when he determined that no

    exceptions to that fundamental rule apply here. The Magistrate Judge correctly rejected

    Mr. Rum’s contention in Objection VI that the IRS acted in bad faith. On this point,

                                                  13
                                                                                            17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 14 of 22 PageID 2662




    Mr. Rum reiterates his arguments from Objection III that the IRS’s fact-finding procedures

    were deficient and that the IRS failed to “fully develop” the issue of the amount of the

    penalty. (See Doc. 72 at 15-16.) In particular, Mr. Rum reiterates his argument that “the

    IRS’s resubmission and approval of a willful penalty once a non-willful penalty was

    proposed and approved” constituted “bad faith” on the part of the IRS. (Doc. 72 at 15.) But,

    as the Magistrate Judge correctly concluded, nothing was wrong with Agent Kerkado’s

    decision, along with consultation from her manager, to pursue a willful penalty after IRS

    counsel pointed out factors that would support the imposition of a willful penalty. (Doc. 71

    at 28-30.) As discussed more fully in part II.B, the Magistrate Judge was correct in finding

    no fault with the IRS’s actions, much less any bad faith allegedly inherent in them. Contrary

    to Mr. Rum’s view, consultation with colleagues and supervisors does not mean that the IRS

    acted in bad faith or in violation of its policies. Indeed, multi-level review is a fundamental

    feature of the IRS’s policies.

           Mr. Rum’s reiteration of his argument that the IRS did not develop and support its

    imposition of the maximum willful penalty also is unavailing. (Doc. 72 at 16.) As the

    Magistrate Judge correctly found, the 9-page Form 886-a Explanation of Items “set[] forth

    specific facts, caselaw, statutory authority, factual inconsistencies, and lack of evidence

    supporting Rum’s allegations to support the selection of the penalty.” (Doc. 71 at 34 n.31;

    see also Doc. 71 at 31, 34.) The detailed discussion in the Form 886-a not only supports the

    imposition of a penalty for a willful violation, but it also supports the IRS’s conclusion that

    the maximum penalty for a willful violation was appropriate. In a related vein, the

    Magistrate Judge correctly found that “the record has thoroughly established through
                                                   14
                                                                                               17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 15 of 22 PageID 2663




    numerous memorandums, depositions, and caselaw that the willful FBAR penalty had a legal

    basis” and was not based on any inappropriate bargaining. (Doc. 71 at 33.) All in all, the

    Magistrate Judge’s thoughtful and well-reasoned discussion of why the IRS did not act in bad

    faith speaks for itself and more than adequately addresses all Mr. Rum’s arguments to the

    contrary. (See Doc. 71 at 27-33.)

            The same reasons compel rejection of Mr. Rum’s argument in Objection VII that

    Dep’t of Commerce v. New York, 139 S. Ct. 2551 (2019), requires the Court to look beyond

    the administrative record. In that case, the Supreme Court described the procedural history in

    which the district court had authorized discovery outside the administrative record. Dep’t of

    Commerce, 139 S. Ct. at 2564. There, some documents that had been submitted in

    supplementation of the record conflicted with other documents that initially were submitted

    as the record. Id. After that, the district court had authorized discovery. In its own holding,

    the Supreme Court found that the agency’s stated reasons for including a citizenship question

    on the 2020 census were “incongruent with what the record reveals about the agency’s

    priorities and decisionmaking process.” Id. at 2575-76. As a result, the Supreme Court

    found that the agency had failed to give a reasoned explanation for its decision and affirmed

    the district court’s decision to remand to the agency. Id. In contrast to the situation in Dep’t

    of Commerce, there is no evidence that the IRS took a results-oriented approach to its

    decision-making on Mr. Rum’s FBAR penalty. In fact, quite the opposite occurred here,

    where the IRS reconsidered its initial proposal to impose a non-willful penalty in light of

    additional relevant information that the Revenue Agent received from IRS counsel. As the

    Magistrate Judge correctly concluded, nothing was wrong with Agent Kerkado’s decision,
                                                   15
                                                                                             17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 16 of 22 PageID 2664




    along with consultation from her manager, to pursue a willful penalty after IRS counsel

    pointed out factors that would support the imposition of a willful penalty. (Doc. 71

    at 28-30.) As the Magistrate Judge also found, the administrative record provided ample

    support for the IRS’s decision to impose a willful penalty at the maximum level. (Doc. 71 at

    30-31.) Here, the record shows that the IRS duly considered the relevant facts before it.

    Dep’t of Commerce neither compels this Court to look beyond the IRS’s record nor

    undermines the Magistrate Judge’s conclusion that the IRS gave a reasoned explanation for

    its penalty decision.

           Even if this Court were authorized to look beyond the administrative record, the

    subsequent Tax Court events that Mr. Rum asks the Court to consider do not compel a

    different conclusion as to the appropriate amount of Mr. Rum’s FBAR penalty. Anything

    that happened in the Tax Court is irrelevant here. Mr. Rum is wrong when he argues in

    Objection I that the mitigation factor at issue looks to whether the Tax Court eventually

    sustains or determines a civil fraud penalty. As the Magistrate Judge correctly notes, the

    relevant portions of the Internal Revenue Manual speak in terms of what the IRS does in

    relation to a civil fraud penalty, not what the Tax Court might later do. (Doc. 71 at 32.)

    Mr. Rum also is wrong when he argues (in Objections I and VI) that the IRS had not

    “sustained” the civil fraud penalty when Revenue Agent Kerkado referred to it as “being

    proposed and appealed.” (Doc. 72 at 1, 16.) The Internal Revenue Manual does not define

    “sustain,” but it uses “sustain” and “determine” interchangeably when it describes what the

    IRS must do in relation to the civil fraud penalty for the relevant mitigation factor not to

    apply. See IRM Exhibit 4.26.16-2 (July 1, 2008) at ADM003636 (available at Doc. 31-21
                                                   16
                                                                                              17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 17 of 22 PageID 2665




    at 27) (providing that mitigation may be available if the “IRS did not determine a fraud

    penalty against the person for an underpayment of income tax for the year in question due to

    the failure to report income related to any amount in a foreign account”) (emphasis added);

    IRM 4.26.16.4.6.1(2)(d) (July 1, 2008) at ADM003629 (available at Doc. 31-21 at 20)

    (describing the same mitigation factor in terms of whether “[t]he Service did not sustain a

    civil fraud penalty against the person for an underpayment for the year in question due to the

    failure to report income related to any amount in a foreign account”) (emphasis added). The

    interchangeable use of “sustain” and “determine” indicates that, in this context, “sustain”

    does not carry a narrow definition limited to review in an appeals process, as Mr. Rum tries

    to suggest. Instead, “sustain” in this context should be interpreted more generally as “to

    allow or admit as valid” or “to support by adequate proof,” see Merriam Webster’s

    Collegiate Dictionary 1188 (10th ed. 1997), which is more in line with “determine.” It is

    undisputed that the IRS administratively determined that Mr. Rum should be liable for a civil

    fraud penalty, and it is that determination that is relevant to the mitigation factor. But even if

    “sustain” were given a narrower, appeals-context meaning, the Magistrate Judge correctly

    found that the IRS had sustained the civil fraud penalty, which had been proposed by

    Revenue Agent Kerkado, through other levels of administrative review. (Doc. 71 at 31-32.)2


    2
     In any event, even if Mr. Rum’s argument about the meaning of this mitigation factor were
    correct, he still would not be entitled to a smaller penalty. The IRM provision in question
    uses the permissive “may,” and does not say that a person shall be entitled to a smaller
    penalty if all the mitigation factors apply. And, as the Magistrate Judge also noted, the IRM
    provides that a person “may be subject to less than the maximum FBAR penalty depending
    on the amounts in the person’s accounts” if the mitigation factors are met. (Doc. 71 at 32
    (quoting IRM 4.26.16.4.6.1(1) (July 1, 2008) at ADM003629 (available at Doc. 31-21 at 20)

                                                    17
                                                                                               17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 18 of 22 PageID 2666




           In addition, Mr. Rum is wrong when he argues in Objection V that the settlement

    reached in Tax Court should have precluded the IRS’s earlier determination that the

    mitigation factor at issue did not apply. (Doc. 72 at 10-11.) As the Magistrate Judge

    correctly found, the IRS already had sustained the finding of a civil fraud penalty through its

    administrative actions, which is all that the mitigation factor contemplates. (Doc. 71

    at 31-32.) “Anything that occurred subsequently is irrelevant within the I.R.S. context, such

    as the Tax Court order—indeed, if anything beyond the I.R.S. examination and appeals

    process [for a civil fraud penalty] would prove pertinent, it would render the very mitigation

    guidelines moot as the I.R.S. would be unable to consider them when deciding a [FBAR]

    penalty.” (Doc. 71 at 32.)

           Mr. Rum’s arguments notwithstanding, the Magistrate Judge properly limited his

    review to the IRS’s record in determining that the IRS’s decision to impose the statutory

    maximum FBAR penalty against him (for the one year that the IRS chose to impose any

    penalty)3 was consistent with the IRS’s internal guidelines as expressed in the Internal

    Revenue Manual. In any event, and as described in the United States’ motion for summary

    judgment (Doc. 31 at 15), the Internal Revenue Manual lacks the force of law and does not



    (emphasis added).) For a person like Mr. Rum, whose account exceeded $1 million, his
    violation is classified as Level IV under the IRM and thus presumptively carries the
    maximum statutory penalty, even if all the mitigation factors applied. See
    IRM 4.26.16.4.6.3(3)(d) (July 1, 2008) at ADM003631 (available at Doc. 31-21 at 22); IRM
    Ex. 4.26.16-2 (July 1, 2008) at ADM003637 (available at Doc. 31-21 at 28).
    3
      As Mr. Rum first opened an overseas account with $1.1 million in 1998 and did not file his
    first FBAR until filing one for 2008 on October 15, 2009, the IRS could have assessed
    multiple FBAR penalties against Mr. Rum. (Doc. 71 at 1-2, 5.) It assessed an FBAR penalty
    only for 2007.
                                                   18
                                                                                               17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 19 of 22 PageID 2667




    convey substantive rights upon taxpayers to challenge any alleged failures of the IRS to

    follow its guidelines.

           D.      The Magistrate Judge correctly found that the IRS gave sufficient notice and a
                   reasoned explanation for its administrative decision.

           In Objection VIII, Mr. Rum wrongly argues that the IRS did not give him proper

    notice of the penalty proposed against him and that the IRS did not give a reasoned

    explanation to support the imposition of the maximum penalty for a willful violation.

    (Doc. 72 at 18-19.) Those arguments overlap with the grounds that Mr. Rum raised in

    Objection III, which the United States has addressed above in part II.B. For the reasons

    discussed there, the Magistrate Judge correctly found that the IRS gave sufficient notice and

    a reasoned explanation for its decision to impose the maximum penalty for Mr. Rum’s willful

    failure to disclose his foreign bank account.

           E.      The Magistrate Judge did not make inappropriate findings as to Mr. Rum’s
                   credibility.

           Contrary to Mr. Rum’s arguments in Objection IX, the Magistrate Judge did not

    violate the standards for summary judgment by making inappropriate findings as to

    Mr. Rum’s credibility. When the Magistrate Judge discussed issues as to Mr. Rum’s

    credibility, it was in the context of determining whether the IRS had a rational basis for

    considering the civil fraud penalty as disqualifying Mr. Rum from eligibility for mitigation

    from the maximum FBAR penalty. (Doc. 71 at 22-23.) As the Magistrate Judge noted, lack

    of credibility of the taxpayer’s testimony is one of the many “badges of fraud” that will

    support the applicability of a civil fraud penalty. (Doc. 71 at 23.) The Magistrate Judge’s

    discussion shows that he merely was discussing the record then before the IRS and finding
                                                    19
                                                                                             17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 20 of 22 PageID 2668




    that the IRS acted reasonably (and not arbitrarily or capriciously) in making its conclusions

    based on that record, including a conclusion that Mr. Rum had not been credible in his

    explanations. The Magistrate Judge was not making a de novo determination that Mr. Rum’s

    testimony is not credible – he merely was exploring whether the record before the IRS was

    sufficient for the IRS to have considered the civil fraud penalty as a bar to mitigation. And to

    the extent that the Magistrate Judge commented on inconsistencies in Mr. Rum’s

    presentation to this Court (such as Mr. Rum’s allegation that he used a tax preparer to

    complete his returns, even though his relevant returns are marked as “Self-Prepared”) (see

    Doc. 71 at 24), Mr. Rum cannot create a genuine issue of material fact, and thus defeat

    summary judgment, by espousing inconsistent facts himself. See Van T. Junkins & Assocs.,

    Inc. v. U.S. Indus., Inc., 736 F.2d 656, 657 (11th Cir. 1984); Lage v. Ocwen Loan Servicing

    LLC, 145 F. Supp. 3d 1172, 1191 (S.D. Fla. 2015), aff’d, 839 F.3d 1003 (11th Cir. 2016);

    Moore v. Tractor Supply Co., 352 F. Supp. 2d 1268, 1276 (S.D. Fla. 2004), aff’d, 140 F.

    App’x 168 (11th Cir. 2005).

                                           CONCLUSION

           The Magistrate Judge correctly determined that Mr. Rum willfully failed to report his

    foreign account and that the IRS did not abuse its discretion in assessing the maximum

    penalty for a willful violation of the FBAR reporting requirement. The United States urges

    the Court to accept the Magistrate Judge’s thorough and well-reasoned Report and

    Recommendation to enter summary judgment in favor of the United States and against

    Mr. Rum.



                                                  20
                                                                                              17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 21 of 22 PageID 2669




                                       RICHARD E. ZUCKERMAN
                                       Principal Deputy Assistant Attorney General

                                 By:   /s/ Laura M. Conner
                                       Laura M. Conner
                                       Trial Attorney, Tax Division
                                       U.S. Department of Justice
                                       P.O. Box 14198
                                       Ben Franklin Station
                                       Washington, D.C. 20044
                                       Telephone: (202) 514-6484
                                       Facsimile: (202) 514-9868
                                       Laura.M.Conner@usdoj.gov




                                        21
                                                                               17915908.1
Case 8:17-cv-00826-MSS-AEP Document 75 Filed 09/13/19 Page 22 of 22 PageID 2670




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing United States’

    Response to Defendant’s Objections to Report and Recommendation has been filed this 13th

    day of September, 2019 with the Court via ECF, which will transmit an electronic copy to all

    counsel of record.




                                                /s/ Laura M. Conner
                                                Trial Attorney, Tax Division
                                                U.S. Department of Justice
                                                P.O. Box 14198, Ben Franklin Station
                                                Washington, DC 20044




                                                 22
                                                                                         17915908.1
